DETAILED ACTION
Acknowledgements
Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “sending the encrypted response to the client using the secure communication channel;” in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “wherein the mobile client encrypts…to the web client.” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “receiving an unsigned message…in the webpage,…” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 and 14-20 are also rejected as each depends from claims 1 and 13 respectively.

Trademark/Trade Name
Claim 11 contains the trademark/trade name Ethereum. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe an Ethereum smart contract that utilizes an oracle, and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “WalletConnect: A simple way for web-based dapps to talk to mobile wallets” (“Burton”) in view of US Grant Publication US9338156B2 (“Oberheide et al.”).

Regarding claims 1 and 13, Burton teaches:
at a client:
receiving an unsigned transaction from a website associated with a decentralized application displayed on a browser, wherein the browser comprises browser storage; (page 9 “What is WalletConnet?”)
retrieving credentials from the browser storage; (page 9 “What is WalletConnet?”)
generating an encrypted message by encrypting the unsigned transaction using the credentials; and (page 9 “What is WalletConnet?”)
sending the encrypted message to a mobile application using a communication channel; (page 9 “What is WalletConnet?”)
at the mobile application:
retrieving the credentials from application storage of the mobile application; (page 9 “What is WalletConnet?”)
determining the unsigned transaction by decrypting the encrypted message using the credentials, wherein the unsigned transaction is associated with a cryptocurrency address; (page 9 “What is WalletConnet?”)
generating an encrypted response, comprising encrypting the signed transaction using the credentials; and (page 9 “What is WalletConnet?”)
sending the encrypted response to the client using the secure communication channel; (page 9 “What is WalletConnet?”)
at the client:
receiving the encrypted response from the mobile application; (Burton page 9 “What is WalletConnet?”)
determining the signed transaction, comprising decrypting the encrypted response using the credentials; and (page 9 “What is WalletConnet?”)
sending the signed transaction to the transaction to the distributed application on a blockchain network. (page 9 “What is WalletConnet?”)
Burton does not disclose explicitly:
generating a signed transaction, comprising:
determining a private key associated with the cryptocurrency address; and
cryptographically signing the unsigned transaction with the private key to generate a signed transaction;
However, Oberheide et al. discloses:
generating a signed transaction, comprising:
determining a private key associated with the cryptocurrency address; and (col 12 lines 61-64)
cryptographically signing the unsigned transaction with the private key to generate a signed transaction; (col 12 lines 61-64)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the WalletConnect of Burton by adding cryptographically signing the transaction in accordance with the teaching of Oberheide et al.. This modification enables Burton’s system to fulfill contracture compliance and make the transaction verifiable.

Regarding claim 2, Burton in view of Oberheide et al. discloses all the limitations as described above. With respect to “wherein the unsigned transaction is signed without providing user information to the website”, it describes the signed transaction.  However, the description is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claim 3, Burton in view of Oberheide et al. discloses all the limitations as described above.  Burton further discloses:
wherein the mobile application comprises a wallet and a mobile client, (page 9 “What is WalletConnet?”)
wherein the mobile client retrieves the credentials, decrypts the encrypted message, and sends the encrypted message to the wallet, (page 9 “What is WalletConnet?”)
wherein the wallet determines the signed transaction, and sends the signed transaction to the mobile client, and  (page 9 “What is WalletConnet?”)
wherein the mobile client encrypts the signed transaction and sends the encrypted response to the web client. (page 9 “What is WalletConnet?”)

Regarding claim 4, Burton in view of Oberheide et al. discloses all the limitations as described above.  Oberheide et al. further discloses:
wherein the unsigned transaction is associated with a cryptocurrency address; wherein generating the signed transaction comprises, at a wallet of the mobile application: (col 12 lines 61-64)
determining a private key associated with the cryptocurrency address; and (col 12 lines 61-64)
cryptographically signing the unsigned transaction with the private key. (col 12 lines 61-64)

Regarding claim 5, Burton in view of Oberheide et al. discloses all the limitations as described above.  Burton further discloses:
wherein determining the private key comprises retrieving the private key from the application storage. (page 7 last para “We think this pattern could work really well for dapps …”)

Regarding claim 7, Burton in view of Oberheide et al. discloses all the limitations as described above.  Oberheide et al. further discloses:
further comprising establishing the communication channel using an initial website different from the website. (col 9 ln 10-14)

Regarding claim 8, Burton in view of Oberheide et al. discloses all the limitations as described above.  Burton further discloses:
wherein the browser is a desktop browser and wherein the mobile application runs on a user device separate from the desktop browser. (page 9)

Regarding claim 9, Burton in view of Oberheide et al. discloses all the limitations as described above. With respect to “wherein the client is embedded into the website.”, it describes the client.  However, the description of the client is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claim 10, Burton in view of Oberheide et al. discloses all the limitations as described above. With respect to “wherein the client is embedded as an iframe.”, it describes the client.  However, the description of the client is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claim 11, Burton in view of Oberheide et al. discloses all the limitations as described above.  Burton further discloses: 
wherein the blockchain network comprises an Ethereum network. (page 3 last para)

Regarding claims 12 and 14, Burton in view of Oberheide et al. discloses all the limitations as described above.  Oberheide et al. further discloses:
further comprising establishing the communication channel between the browser and the mobile application, comprising: (Fig. 7)
generating the credentials at the client; (Fig. 7 “generating activation code”; col 9 ln 45-54)
storing the credentials in the browser storage; (Fig. 7 “generating activation code”; col 9 ln 45-54)
registering a session between the browser and a backend server, using the credentials; (Fig. 7 item 120; col 9 ln 44-45)
sending the credentials to the mobile application; (Fig. 7 “Transfers activation code”; col 10 ln 15-33)
storing the credentials in the application storage; and (Fig. 7 “Transfers activation code” col 10 ln 15-33)
binding the mobile application to the session using the credentials. (Fig. 7 item S130; col 10 ln 49 – col 11 ln 7)

Regarding claim 15, Burton in view of Oberheide et al. discloses all the limitations as described above.  Burton further discloses:
wherein sending the credentials comprises generating a packet. (page 9 “What is WalletConnect?”)

Regarding claim 16, Burton in view of Oberheide et al. discloses all the limitations as described above.  Burton further discloses:
wherein the packet comprises a QR code. (page 9 “What is WalletConnect?”)

Regarding claim 17, Burton in view of Oberheide et al. discloses all the limitations as described above.  Burton further discloses:
wherein the mobile application comprises a wallet. (page 7 last para “We think this pattern could work really well for dapps …”)

Regarding claim 19, Burton in view of Oberheide et al. discloses all the limitations as described above.  Burton further discloses:
wherein the unsigned message comprises an unsigned blockchain transaction comprising a function call to the DApp for execution on the blockchain. (page 9 “What is WalletConnet?”)

Regarding claim 20, Burton in view of Oberheide et al. discloses all the limitations as described above.  Burton further discloses:
wherein sending the signed message to the DApp comprises sending the signed message to the website, wherein the website sends the signed message to the DApp. (page 9 “What is WalletConnet?”)

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “WalletConnect: A simple way for web-based dapps to talk to mobile wallets” (“Burton”) in view of US Grant Publication US9338156B2 (“Oberheide et al.”), and in further view of US Application Publication US20210264410A1 (“Paek et al.”).

Regarding claim 6, Burton in view of Oberheide et al. discloses all the limitations as described above.  Burton and Oberheide et al. do not disclose explicitly:
wherein determining the private key comprises deriving the private key from a seed phrase received from a user.
However, Paek et al. discloses:
wherein determining the private key comprises deriving the private key from a seed phrase received from a user. (¶0076; claim 7)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Burton and Oberheide et al. by adding the feature of deriving private key from a seed in accordance with the teaching of Paek et al.. This modification enables the wallet to generate a private key from a seed.  Hence, the wallet does not need to store a backup copy of the private key.  Additionally, it improves user experience as the a seed can be an easy to remember phrase. It also improves the security since no backup copy of private key is stored.

Regarding claim 18,  Burton in view of Oberheide et al. discloses all the limitations as described above. Burton and Oberheide et al. do not disclose explicitly:
wherein the wallet comprises a hierarchical deterministic (HD) wallet.
However, Paek et al. discloses:
wherein the wallet comprises a hierarchical deterministic (HD) wallet. (¶0042)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Burton and Oberheide et al. by adding support for HD wallet in accordance with the teaching of Paek et al.. This modification enables the wallet to generate a plurality of private keys from a seed and without backup each generated private key.  Additionally, HD wallet provides better access control since the wallet is tree structured.  Access control is be designated based the tree branch.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685